                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHARLES DAY,                                          )
#K03734,                                              )
                                                      )
               Plaintiff,                             )
                                                      )
vs.                                                   )       Case No. 19-cv-00945-NJR
                                                      )
ROB JEFFREYS,                                         )
DANIEL Q. SULLIVAN,                                   )
JESSICA D. STOVER, and                                )
SARAH BROWN-FOILES,                                   )
                                                      )
               Defendants.                            )

                             MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

       Plaintiff Charles Day, who is civilly committed at Big Muddy Correctional Center (“Big

Muddy”) as a “sexually dangerous person” (SDP), brings this action for alleged deprivations of

his constitutional rights pursuant to 42 U.S.C. § 1983, as well as denial of accommodations in

violation of the requirements of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101

et seq., and the Rehabilitation Act (“RA”), 29 U.S.C. §§ 794–94e. He seeks declaratory judgment

and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. As a civilly committed SDP under the Illinois Sexually Dangerous Persons

Act (“SDPA”) (725 ILCS 205/1.01), Day is subject to the Prison Litigation Reform Act (28 U.S.C.

§ 1915 et. seq). See Kalinowski v. Bond, 358 F.3d 978, 978-79 (7th Cir. 2004). Under Section

1915A, the Court is required to screen the Complaint to filter out nonmeritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of the Complaint that is legally frivolous, malicious, fails to state a claim

for relief, or requests money damages from an immune defendant must be dismissed. 28 U.S.C.


                                                 1
§ 1915A(b). At this juncture, the factual allegations of the pro se complaint are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                          The Complaint

       Day filed this action against Defendants in their official capacities only. He asserts claims

against Rob Jeffreys as the Director of the Illinois Department of Corrections (“IDOC”) and Day’s

legal guardian, Daniel Sullivan as the Chief Administrative Officer of Big Muddy, Jessica Stover

as the SDP Program lead therapist and Day’s primary therapist, and Sarah Brown-Foiles as the

IDOC Coordinator of Sex Offender Programs. Day alleges that Defendants, in their official

capacities, have put in place policies and practices which are inadequate for the treatment of Day,

as a civilly committed SDP.

       The Complaint alleges the following: Day has been a civilly committed SDP for nearly 17

years under the SDPA and is housed within Big Muddy, an IDOC facility. Day is currently

diagnosed with paraphilic disorder, personality disorder, alcohol dependence, and poly-substance

abuse. He was “historically” diagnosed with learning, speech, and comprehension disabilities.

       Day’s literacy and learning disabilities have not been addressed by staff, and he has never

been offered individualized treatment to assist him to effectively learn treatment concepts. Staff

have not made any attempt to address his mental health issues. The entire SDP program is deficient

and is not calculated to actually treat any of its participants, but is instead simply a prison term by

another name – there is no established curriculum, progress is judged solely by the subjective

judgment of staff, and staff persist with ineffective treatment to the extent of failing to use any

professional judgment. The SDP treatment program is underfunded, understaffed, inadequate, and

punitive.

       Day and other SDPs are forced to live alongside convicted prisoners. They are treated and



                                                  2
held to a regimen that is identical to the prisoners. The punitive environment does not comply with

the SDPA’s stated purpose or its objective of care and treatment.

          Stover retaliates against participants who use the grievance process in their semi-annual

evaluations. Baldwin, as Day’s legal guardian, has failed to fulfill his duties in that role.

          Based on the allegations in the Complaint, the Court divides this action into the following

claims:

          Count 1:       Defendants violated Day’s rights under the Fourteenth
                         Amendment to receive treatment as a civilly committed SDP.

          Count 2:       Defendants violated Day’s rights under the Fourteenth
                         Amendment to receive treatment for his mental illnesses and
                         disorders that led to his civil commitment.

          Count 3:       Defendants Sullivan, Brown-Foiles, and Jeffreys violated Day’s
                         rights under the Fourteenth Amendment by failing to
                         adequately train or supervise their employees regarding the
                         proper care and treatment of a SDP with mental illnesses or
                         disorders.

          Count 4:       Defendants violated Day’s rights under the Fourteenth
                         Amendment by subjecting him to a punitive environment.

          Count 5:       ADA and RA claims for failure to accommodate Day’s learning
                         and intellectual disabilities and for denying adequate program
                         funding, reasonable housing, and access to programs.

          Count 6:       Defendant Stover violated Day’s rights under the First
                         Amendment by retaliating against Day for his use of the
                         grievance system.

          Count 7:       State law claim for breach of fiduciary duty against Jeffreys.

          Count 8:       The Illinois Sexually Dangerous Persons Act is unconstitutional
                         as applied to Day.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. The designations do not constitute an opinion

regarding their merit. Any other claim that is mentioned in the Complaint but not addressed


                                                   3
in this Order should be considered dismissed without prejudice as inadequately pled under

the Twombly pleading standard. 1

                                                    Discussion

Count 1

         As a civilly committed person under the SDPA, the duration of Day’s commitment depends

on his successful completion of treatment. As the Seventh Circuit explained in Allison v. Snyder,

“[p]ersons charged with sex offenses in Illinois may be diverted before trial to civil confinement,

if a mental illness of at least one year’s duration led to the criminal conduct. Those who complete

treatment successfully are released and the criminal charges dismissed.” 332 F.3d 1076, 1078 (7th

Cir. 2003). In other words, without treatment, there is no prospect of release.

         Inmates serving sentences for criminal convictions are protected by the Eighth

Amendment, but the constitutional protections for civil detainees arise out of the Due Process

Clause of the Fourteenth Amendment. Sain v. Wood, 512 F.3d 886, 893 (7th Cir. 2008). The

Supreme Court has not clearly defined the elements of a constitutionally adequate civil detainee

treatment program. However, “[a]t the least, due process requires that the nature and duration of

commitment bear some reasonable relation to the purpose for which the individual is committed.”

Jackson v. Indiana, 406 U.S. 715, 738 (1972). The Seventh Circuit has recognized that the

Fourteenth Amendment requires “that civil detainees receive treatment for the disorders that led

to their confinement and be released when they’ve improved enough no longer to be dangerous.”

Hughes v. Dimas, 837 F.3d 807, 808 (7th Cir. 2016). At a minimum, “civil detainees ... are entitled

to non-punitive programs designed using the exercise of professional judgment.” Allison, 332 F.3d



1 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).



                                                          4
at 1080 (internal quotes omitted).

       Day alleges that the SDP treatment program is ineffective, underfunded, and not designed

using professional judgement. He claims that he has been denied the most basic forms of treatment.

As a result, his commitment has been unnecessarily prolonged. In Seling v. Young, 531 U.S. 250,

265 (2001), the Supreme Court recognized that “due process requires that the conditions and

duration of confinement . . . bear some reasonable relation to the purpose for which persons are

committed.” Id.; see also Allison, 332 F.3d at 1079. Day claims a constitutional right to treatment

as a SDP, which has been violated. There are questions about which Defendants (each named

solely in their official capacity) would be responsible for implementing the injunctive relief

requested and is the appropriate party for this claim. See Gonzalez v. Feinerman, 663 F.3d 311,

315 (7th Cir. 2011) (proper defendant in a claim for injunctive relief is the government official

responsible for ensuring any injunctive relief is carried out). At this stage, the claim will be allowed

to proceed against all Defendants.

Count 2

       Persons who are civilly committed under the SDPA are considered pretrial detainees. See

Allison, 332 F.3d at 1078-79. Medical care claims brought by pretrial detainees are subject only to

the objective unreasonableness inquiry identified in Kingsley v. Hendrickson, ___ U.S. ___, 135

S.Ct. 2466 (2015). Hardeman v. Curran, 933 F.3d 816 (7th Cir. 2019). “[T]he controlling inquiry

for assessing a due process challenge to a pretrial detainee’s medical care proceeds in two steps.”

McCann v. Ogle County, Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (citing Miranda v. County of

Lake, 900 F.3d 335, 352 (7th Cir. 2018)). In the first step, the inquiry is “whether the medical

defendants acted purposefully, knowingly, or perhaps even recklessly when they considered the

consequences of their handling of [plaintiff’s] case.” Id. At the second step, the inquiry is whether



                                                   5
the challenged conduct was objectively reasonable. Id. “This standard requires courts to focus on

the totality of facts and circumstances faced by the individual alleged to have provided inadequate

medical care and to gauge objectively—without regard to any subjective belief held by the

individual—whether the response was reasonable.” Id.

       Day claims that he has been denied treatment for the mental illnesses and disorders that led

to his civil commitment. The SDP treatment program is allegedly not designed to address the many

mental health and substance abuse issues that Day faces. Because he has been denied access to

adequate treatment, the symptoms of his mental illness are exacerbated. The allegations in the

Complaint are sufficient for this claim to proceed against all Defendants.

Count 3

       Day alleges there has been a failure to adequately train and supervise the employees of the

SDP treatment program regarding the proper care and treatment of SDPs with mental illnesses or

disorders. The doctrine of respondeat superior is not applicable to section 1983 actions and,

therefore, Defendants cannot be held liable for the conduct of a subordinate. Sanville v.

McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). To be liable for the conduct of subordinates, a

supervisor must know about the conduct and facilitate it, approve it, condone it, or turn a blind eye

to it. See Lanigan v. Village of East Hazel Cres, Ill., 110 F.3d 467, 477 (7th Cir. 1997). The

allegations in the Complaint are sufficient for this claim to proceed against Sullivan, Brown-Foiles,

and Jeffreys.

Count 4

       As a general rule, confinement of pretrial detainees may not be punitive because “under

the Due Process Clause, a detainee may not be punished prior to an adjudication of guilt.” Bell v.

Wolfish, 441 U.S. 520, 535 (1979). Thus, conditions of pretrial confinement must be “reasonably



                                                 6
related to a legitimate governmental objective.” Id. at 539. See also Murphy v. Walker, 51 F.3d

714, 717-18 (7th Cir. 1995); Brownell v. Figel, 950 F.2d 1285, 1289 (7th Cir. 1991). The

Complaint suggests that the conditions fall short of this standard because they do not reasonably

relate to or serve a legitimate governmental purpose. This claim will proceed against all

Defendants.

Count 5

        The Complaint also states a viable claim under the ADA and RA. The ADA provides

that “no qualified individual with a disability shall, because of that disability . . . be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity.” 42 U.S.C. § 12132 (2006). The RA also prohibits discrimination against

qualified individuals based on a physical or mental disability. See 29 U.S.C. §§ 794-94e.

Discrimination under both statutes includes the failure to accommodate a disability. The analysis

under the ADA and RA is the same in this lawsuit, except that the RA includes as an additional

element the receipt of federal funds, which all states accept for their prisons. Jaros v. Illinois Dep’t

of Corr., 684 F.3d 667, 672 (7th Cir. 2012).

        Day alleges he is not receiving the benefit of treatment due to his learning disabilities He

also alleges he is subject to discrimination because of his mental illnesses and has been deprived

of access to treatment, programs, and proper housing at Big Muddy. The allegations in the

Complaint are sufficient to proceed on the ADA/RA claim.

        This claim, however, need not proceed against every Defendant. The proper defendant in

an ADA/RA claim is the relevant state department or agency. See 42 U.S.C. § 12131(1)(b); Jaros,

684 F.3d at 670 n. 2 (individual capacity claims are not available; the proper defendant is the

agency or its director (in his official capacity)). As such, this claim will proceed against Jeffreys



                                                   7
as the IDOC Director. The claim will be dismissed as to Stover, Sullivan, and Brown-Foiles.

Count 6

       Day asserts that Stover has retaliated against him and other SDPs who file grievances in

their evaluations. Prison officials may not retaliate against inmates for filing grievances or

otherwise complaining about their conditions of confinement. Gomez v. Randle, 680 F.3d 859, 866

(7th Cir. 2012). The question is generally whether a plaintiff experienced an adverse action that

would likely deter First Amendment activity in the future, and if the First Amendment activity was

“at least a motivating factor” in the defendant’s decision to take the retaliatory action. Bridges v.

Gilbert, 557 F.3d 541, 551 (7th Cir. 2009). Here, Day has stated that a program participant’s

progress (and thus the possibility of release) is based on the staff’s evaluations, so a negative report

on an evaluation would likely deter a participant from using that process. Further, Day has

adequately pled that punishment of those using the grievance system on their evaluations is a

“policy or practice” sufficient to support an official capacity claim. Monell v. New York City Dep’t

of Social Servs., 436 U.S. 658, 690, n. 55 (1978). As such, Count 6 will proceed as to Stover.

Count 7

       Day contends that Jeffreys, as IDOC Director and therefore Day’s legal guardian, has

breached his fiduciary duty toward Day. The Illinois SDP statute provides that “[t]he Director of

Corrections as guardian shall provide care and treatment for the person committed to him designed

to effect recovery.” 725 ILCS 205/8. A fiduciary relationship exists between a guardian and a ward

as a matter of law. In re Estate of Swiecicki, 477 N.E.2d 488, 490 (1985). It is unclear whether a

breach of fiduciary duty in this statutory context is cognizable under Illinois law, but at this point

the Court cannot say that the Complaint fails to state a claim. As such, Count 7 will proceed against

Jeffreys.



                                                   8
Count 8

       Day claims the SDPA is unconstitutional as applied to him based on the same facts that

support his other claims. At this early stage, he will be allowed to proceed with this claim against

all Defendants.

                                   Request for Injunctive Relief

       In the Complaint, Day seeks a preliminary injunction directing Jeffreys and Brown-Foiles

to remove Day from the care of Stover. If Day wishes to pursue this request, he must file a separate

motion for preliminary injunction pursuant to Federal Rule of Civil Procedure 65 on or before

January 9, 2020, setting forth the reasons he is entitled to such relief. Failure to file the motion

by that date will result in denial of the request without prejudice.

                               Motion for Recruitment of Counsel

       Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007). Under 28 U.S.C. § 1915(e)(1), the Court has discretion to recruit

counsel to represent indigent litigants in appropriate cases. Johnson v. Doughty, 433 F.3d 1001,

1006 (7th Cir. 2006). When deciding whether to recruit counsel for an indigent litigant, the Court

must consider (1) whether the indigent plaintiff has made reasonable attempts to secure counsel

on his own, and, if so, (2) whether the difficulty of the case exceeds the plaintiff s capacity as a

layperson to coherently present it. Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing

Pruitt, 503 F.3d at 655). Day discloses no efforts to locate counsel on his own and, therefore, his

motion for recruitment of counsel (Doc. 2) is denied. Day may renew his request for counsel at

any time during the pending action, after first attempting to locate counsel on his own. If Day does

renew his request, he should give the Court rejection letters from at least three attorneys to prove

that he has made reasonable efforts to obtain counsel on his own.



                                                  9
                            Motion for Service at Government Expense

       The Court recognizes that because Day is incarcerated, he may have difficulty effectuating

service within the 90-day time limit imposed by Federal Rule of Civil Procedure 4(m). The Court

will, therefore, grant this motion and direct the Clerk of Court to proceed with service.

                                             Disposition

       IT IS HEREBY ORDERED that Counts 1, 2, 4, and 8 will proceed against Stover,

Sullivan, Brown-Foiles, and Jeffreys. Count 3 will proceed against Sullivan, Brown-Foiles, and

Jeffreys. Counts 5 and 7 will proceed against Jeffreys. Count 6 will proceed against Stover.

        IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Stover, Sullivan,

Brown-Foiles, and Jeffreys: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint, and this Memorandum and Order to each defendant’s place

of employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that defendant, and the Court will

require that defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       If a defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the defendant’s current work address, or, if not known, the defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       IT IS FURTHER ORDERED that Defendants shall timely file an appropriate responsive



                                                  10
pleading to the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated in

this Merit Review Order.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Recruitment of Counsel (Doc. 2)

is DENIED, and the Motion for Service at Government Expense (Doc. 3) is GRANTED.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all

parties consent to such a referral.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: December 9, 2019

                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                11
                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answers, but it is entirely possible that it

will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 12
